
	

115 S2969 IS: Rural Water Infrastructure Improvement Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2969
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act to improve water or waste disposal grants
			 or direct or guaranteed loans, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Rural Water Infrastructure Improvement Act of 2018.
		2.Water or waste disposal grants or direct or guaranteed loans
 (a)GrantsSection 306(a)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)) is amended—
 (1)in clause (iii), by striking $100,000 each place it appears and inserting $200,000; and (2)in clause (vii), by striking 2018 and inserting 2023.
 (b)Assistance for unserved and underserved rural communitiesSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
				
					(27)Assistance for unserved and underserved rural communities
 (A)Definition of unserved or underserved rural communityIn this paragraph, the term unserved or underserved rural community means a rural area that, as determined by the Secretary, lacks the technical, financial, organizational, and managerial capacity to adequately operate, maintain, and effectively serve the population of the rural area.
 (B)Water and waste disposal direct loansThe Secretary may make water and waste disposal direct loans under paragraph (1) to eligible entities described in subparagraph (C) at the interest rate applicable to areas where the median family income is below the poverty line, as determined under section 307(a)(3)(A), for projects for unserved or underserved rural communities.
 (C)Eligible entitiesTo be eligible to receive a direct loan under subparagraph (B), an applicant shall be a contiguous or local utility outside of the unserved or underserved rural community to be served by the project funded by the direct loan that, as determined by the Secretary—
 (i)has a demonstrated experience and capacity in delivering water programs or wastewater programs under this Act;
 (ii)demonstrates the capacity to provide service to the applicable unserved or underserved rural community;
 (iii)demonstrates that— (I)the project funded by the direct loan is solely for the purpose of serving the applicable unserved or underserved rural community; and
 (II)the maximum financial benefit of the assistance under this paragraph will be conferred to that unserved or underserved rural community; and
 (iv)demonstrates that the applicable unserved or underserved rural community— (I)has willingly entered into a formal agreement with the applicant for service by the applicant; and
 (II)entered into the agreement described in subclause (I) with the understanding that the unserved or underserved rural community is eligible for water and waste disposal direct loans under paragraph (1) independently of any direct loan under this paragraph..
 (c)Direct and guaranteed loansSection 343(a)(13)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(B)) is amended—
 (1)by striking For the purpose and inserting the following:  (i)Grants and direct loansFor the purpose
						; 
 (2)in clause (i) (as so designated)— (A)by striking and guaranteed; and
 (B)by striking (24) and inserting (27); and (3)by adding at the end the following:
					
 (ii)Guaranteed loansFor the purpose of water and waste disposal guaranteed loans provided under paragraphs (1) and (24) of section 306(a), the terms rural and rural area mean a city, town, or unincorporated area that has a population of not more than 50,000 inhabitants.
						.
				3.Funding of pending rural development loan and grant applications
 (a)In generalThe Secretary shall use funds made available under subsection (b) to provide funds for applications that are pending on the date of enactment of this Act in accordance with the terms and conditions of section 6029 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1955).
 (b)FundingNotwithstanding any other provision of law, beginning in fiscal year 2019, of the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $150,000,000, to remain available until expended.
			
